El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Este recurso tiene por objeto revisar'la sentencia que des-estimó la demanda de filiación en este caso, predicada en los números 2 y 3 del artículo 125 del Código Civil (ed. 1930), que prescribe que el padre está obligado a reconocer al hijo natural: (2) “Cuando el hijo se baile en la posesión continua del estado de bijo natural del padre demandado, justi-ficada por actos del mismo padre o de su familia;” o (3) “cuando la madre fue conocida viviendo en concubinato con el padre durante el embarazo y al tiempo del nacimiento del hijo.”
Los cuatro errores que señala la apelante en realidad se reducen a dos. Los tres primeros imputan el de no estimar que la prueba presentada es suficiente para sostener la de-manda, y el cuarto el haber actuado la corte sentenciadora movida por pasión, prejuicio y parcialidad.
 La naturaleza de los errores señalados requiere un resumen de la prueba.
Declararon por la demandante, su madre Dolores Ortiz, su tío Guillermo Ortiz, y Manuel Borrero, Marcolina Heredia y Juan Vázquez. Por el demandado, declaró Lorenzo Dra-goni.
Dolores Ortiz declaró que es soltera y que también lo es el demandado Silvestre Dragoni. Que conoció al demandado en el año 1934 en el barrio Maragüez, de Ponee, mientras tra-bajaba en la casa de doña María Dragoni, tía de Silvestre. Que el demandado también vivía en Maragüez, a alguna dis-*16tanda de la casa de doña María. Que el demandado la ena-moraba y le ofrecía matrimonio, y nna noche, estando la tes-tigo en su habitación, dejó la pnerta abierta y penetró el de-mandado, realizando actos carnales con ella; qne estos actos se repitieron cuatro o seis veces, pero al quedar encinta la testigo, no volvió más el demandado donde ella; que tres me-ses antes de dar a luz se trasladó a la casa de su hermana Alejandrina Ortiz y durante esos tres meses el demandado no fue a verla; habiendo nacido la niña en la casa de su ci-tada hermana. Que ocho días después de nacida la niña, el demandado vino a verla y le dejó $2, y desde entonces no ha vuelto donde la testigo. Que la testigo ha atendido siempre a las necesidades de su hija.
Guillermo Ortiz declaró que es hermano de Dolores, que conoce al demandado, que éste en dos ocasiones le manifestó que llevaba amores con su hermana y que pensaba casarse con ella; que a los ocho días de nacida la demandante, el de-mandado vino a verla y le dejó $2. Contrario a lo que de-claran Dolores Ortiz y Marcolina Heredia, este testigo ase-guró que en esa ocasión, es decir, cuando el apelado vino a conocer a su hija a los ocho días de nacida, su hermana Dolores no se hallaba en la casa, sino en el barrio Maragüez; que las única personas que estaban allí en aquel momento eran Alejandrina Ortiz, hermana de Dolores y del testigo, la niña, otra señora que suponemos sea Marcolina Heredia, y el testigo. Que después el demandado no volvió más; que un día, estando el testigo en casa- de Francisco Taboada, frente a Tomás Monllor, don Lorenzo Dragoni, tío del de-mandado, llamó a una cuñada del testigo y le entregó $10 para alimentos de la niña Ana María Ortiz.
Manuel Borrero declaró que es padrino de la demandante; que un día se encontró con el demandado y el testigo lo trató de “compadre” y le dijo que él debía hacer algo por la niña y por la madre, contestándole el demandado que le había ofre-cido $100 y que ella no los había querido y que no le daba nada más.
*17Mar colina Heredia declaró que como a los ocho días de nacida la demandante, la testigo se hallaba visitando a Dolores Ortiz y llegó allí el demandado y qniso ver a sn hija Ana María Ortiz, y pasando a la habitación, la cogió y la acarició, tratándola de “mi hija”, diciendo: “Mi visita es corta porque tengo que andar unas diligencias.” Que puso la niña en la cama y dejó a la madre $2 para alimentos de aquélla.
Esta testigo declaró con absoluta precisión que su visita tuvo lugar el 6 de abril de 1937, a pesar de que al declarar lo hacía el 30 de enero de 1940 y al preguntarle cómo podía recordar con tanta precisión la fecha de la visita, dijo que porque lo sabía, que no la había apuntado, que la tenía en la mente.
Juan Vázquez sólo declaró que conoce a Dolores Ortiz, y que es soltera.
De las declaraciones reseñadas y de la certificación de na-cimiento de la niña consistió la prueba de la demandante.
La del demandado consistió, como hemos dicho, en la de-claración de Lorenzo Dragoni, quien negó haber enviado can-tidad alguna a la demandante.
i,Es la prueba reseñada suficiente para sostener una sen-tencia de filiación por cualquiera de las dos causas alegadas?
El único acto tendente a demostrar el estado de hija natural de la demandante consistió en la visita que le hiciera el demandado ocho días después de su nacimiento, el haberla acariciado y dejádole $2 para alimentos, sin que desde enton-ces volviera a ocuparse más de la niña ni de la madre. Es cierto que el testigo Manuel Borrero declaró que se encontró en una ocasión con el demandado y lo trató de “compadre” y le dijo que hiciera algo por la demandante y por su madre, y que el demandado le contestó que le había ofrecido $100 a Dolores Ortiz, que ésta los había rehusado y que nada más le daría. Aparte de que de esa declaración no puede deter-minarse si la oferta de los $100 se hizo antes del nacimiento de la niña y en ese caso no podría considerarse como un acto *18de reconocimiento, la existencia de esa oferta es en extremo dudosa, pues si en la ocasión antes aludida el demandado, a los ocho días de nacida la niña, entregó a la madre $2 para alimentos y ésta los recibió, ¿cómo es posible que ella rehu-sara la cantidad de $100, especialmente tratándose de una mujer pobre como lo es Dolores Ortiz?
Una prueba tan débil como la presentada por la deman-dante no demuestra, a nuestro juicio, que ésta se hallase en la posesión continua del estado de hija natural del deman-dado, como exige la ley, para que el padre esté obligado a reconocerla. Interpretando la palabra continuo que aparece ■en el número 2 del artículo 125 antes citado, ha dicho este Tribunal en el caso de Colón v. Sucn. A. J. Tristani, 44 D.P.R. 171, 181:
"El adjetivo continuo, dice Scaevola, tiene varias acepciones, y en el caso del artículo 135 no puede tomarse en el de ‘sin interrup-ción’, sino en el de ‘cosa que sigue a otra’, determinándose así con el otro calificativo de ‘constante’, expresivo de perseverancia o repe-tición de actos. En nuestro concepto la palabra continuo< debe inter-pretarse en el sentido de referirse a una serie de actos, a un conjunto de bechos ejecutados por la persona de quien se reclama el recono-cimiento, y que sean bastantes, al examinarlos en globo, para cons-tituir la posesión del estado de bijo natural. Una vez que esta serie de actos se ba realizado por un período razonable de tiempo, el padre no debe estar autorizado para revocar por sus actuaciones posteriores el reconocimiento que antes hizo.”
Tampoco existe evidencia alguna tendente a demostrar que el demandado y Dolores Ortiz vivieran en concubinato en momento alguno. De la declaración de Dolores Ortiz sólo resulta que tuvo contacto carnal con el demandado cuatro o seis veces en la habitación que ocupaba ella en la casa de doña María Dragoni, donde hacía trabajos domésticos, y que luego de realizados esos actos, el demandado sólo volvió donde ella con ocasión de la visita a la niña ocho días después de su nacimiento. En tales circunstancias, no hay base alguna que justifique la conclusión de que existiera en momento alguno el estado de concubinato.
*19Del récord no resulta que el juez inferior actuara en este caso movido por pasión, prejuicio o parcialidad. Es obliga-ción de todo abogado levantar en defensa de su cliente cual-quier cuestión que sea pertinente y esté basada en la ver-dad, pero no es correcto, a nuestro juicio, bacer imputacio-nes como la de este caso, cuando no existe la más ligera evi-dencia que la sostenga, y por el contrario el récord demues-tra que el juez actuó dentro de la más estricta imparcialidad.

No existiendo ninguno de los errores señalados, procede la confirmación de la sentencia.